EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
Applicant's amendment and response filed 1/18/2021, which amended claims 1, 5, 15-18, 23 and 24 and added new claims 30-32, has been entered into the record.  Claims 8-12, 14, 19-22, 25 and 26 were previously cancelled.  Applicant's supplemental amendment and response filed 1/22/2021, which amended claims 24 and 29, has been entered into the record.  Claims 1-7, 13, 15-18, 23, 24 and 27-32 are pending.  Claims 17, 18, 23, 24, 28, 29 have been withdrawn from further consideration as being directed to a non-elected invention.  Claims 1-7, 13, 15, 16, 27 and 30-32 have been examined on the merits in their full scope.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Mr. Paul J. Parins on 4/19/2021.
The application has been amended as follows: 
In the claims:
Cancel claims 17, 18, 23, 24, 28 and 29.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
(Scientific Reports, Vol. 5, No. 9428, pp. 1-9; 3/30/2015) has been withdrawn in view of the Applicant’s arguments and amendments to claim 1, where step (c) have been revised and new steps (b) and (d)-(h) have been added to where the whole broth hydrolysate is portioned into two parts (which has a first furfural concentration), gas is injected into one portion (i.e., the whole broth hydrolysate portion 1, which has a first furfural concentration), the portion (portion 1) is then indicated as a treated portion, which has which has a second furfural concentration (less than the first furfural concentration), a volume of gas (containing furfural) is recovered from the treated portion, a first yeast cell mass is added to the treated portion and propagated, a second cell mass is formed in the treated portion from the first yeast cell mass, the second cell mass is then added to the whole broth hydrolysate portion 2 and fermentation is commenced.  Applicant’s arguments were found persuasive where as noted, the additional steps remove furfural from the whole broth hydrolysate portion 1, where the yeast cells are able to better propagate prior to fermentation based on a lower furfural environment in portion 1, which allows the yeast cells to tolerate furfural levels in the untreated whole broth hydrolysate portion 2.
Based on the above, the combined teachings of the closest prior art (i.e., Noordam and Hu) do not teach or suggest the claimed combination of features for claim 1, where in view of the claim amendments, the claim requires that the partitioned whole broth hydrolysate (which has been chemically and enzymatically hydrolyzed) has to be injected 
That is, the combined teachings of the closest prior do not teach or suggest the claimed combination of features for claim 1, where a method of removing at least a portion of furfural from a hydrolysate composition, wherein the method comprises: 
a) providing a whole broth hydrolysate composition, wherein the providing comprises: 
i) providing lignocellulosic biomass comprising hemicellulose, cellulose, and lignin; 
ii) contacting the lignocellulosic biomass with an aqueous composition to hydrolyze at least a portion of the hemicellulose into one or more oligosaccharides and/or one or more pentoses, and form a first whole broth hydrolysate composition comprising at least pentose, cellulose, lignin, and furfural; and 
iii) enzymatically hydrolyzing at least a portion of the cellulose in the first whole broth hydrolysate composition to form a second whole broth hydrolysate composition comprising at least pentose, hexose, lignin, and furfural, wherein the furfural is present in the second whole broth hydrolysate in a first concentration; 
b) separating a first portion of the second whole broth hydrolysate composition and a second portion of the second whole broth hydrolysate composition from the second whole broth hydrolysate composition; 
c) injecting a first volume of a gas into the first portion of the second whole broth hydrolysate composition to provide a treated, whole broth hydrolysate composition, 
d) recovering a second volume of the gas from the treated, whole broth hydrolysate composition, wherein the second volume of the gas comprises furfural; 
e) adding a first cell mass of yeast to the treated, whole broth hydrolysate composition; 
f) propagating the first cell mass of yeast in the treated, whole broth hydrolysate composition to form a second cell mass of yeast; 
g) adding the treated, whole broth hydrolysate composition, including the second cell mass of yeast, to the second portion of the second whole broth hydrolysate composition; and 
h) after "g", fermenting the treated, whole broth hydrolysate composition, including the second cell mass of yeast, and the second portion of the second whole broth hydrolysate composition.
A further search of the prior art (via EAST, Google and STN database searches), in view of the claim amendments filed on 1/18/2021 and 1/22/2021, did not result in further prior art that would provide the teachings within claim 1.  Based on the search of the prior art, claim 1 (as well as dependent claims 2-7, 13, 15, 16, 27 and 30-32) is free of the prior art.
Claims 1-7, 13, 15, 16, 27 and 30-32 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CLAIMS ALLOWED
Claims 1-7, 13, 15, 16, 27 and 30-32 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631